DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one receiver coil comprises a plurality of coils, and wherein said at least one transmitter coil comprises a plurality of transmitter coils” (Claim 13) and “at least one receiver coil comprises a plurality of receiver coils of different sizes, and wherein said at least one transmitter coil comprises a plurality of transmitter coils of different sizes” (Claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed November 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 14, the phrase “at least one receiver coil comprises a plurality of receiver coils of different sizes, and wherein said at least one transmitter coil comprises a plurality of transmitter coils of different sizes” is new matter. Paragraph 0029 in the disclosure sets forth the transmitter coils 32 and receiver coils can be larger to extend the range in which the energy is transferred therebetween; however, there are no details to the transmitter and receiver coils being different sizes. In other words, a mere recitation of having large size coils does not include “different sizes” coils. The specification further does not provide details to the combination of “smaller” and “larger” coils being used for the transfer of energy. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of US Patent Application Publication No. 20050017677 to Burton et al. and in further view of US Patent Application Publication No. 20040189246 to Bulai et al.
In re claim 1, Mintz teaches a wirelessly charging hair clipper system, comprising: 
a clipper housing (104) having a proximal end and a distal end forming an interior volume (Fig. 4); 

said distal end including a handle (Fig. 1) configured to be hand gripped by a user (Fig. 1); 
an inductive charging system (Para 0014).

Regarding claim 1, Mintz teaches the clipper can be charged via inductive charging, but does not teach a receiving assembly and a transmitting assembly; a power source electrically coupled to said transmitting assembly; wherein said inductive charging system is configured to wirelessly charge by receiving power from said power source; said receiving assembly comprises a rechargeable battery, at least one receiver coil, and a receiver circuit; wherein said alternating current flowing within said at least one transmitter coil induces a magnetic field that extends to said at least one receiver coil; said magnetic field generates a current within said at least one receiver coil whereby energy is transmitted between said at least one transmitter coil to said at least one receiver coil; said current flowing within said at least one receiver coil is converted into a direct current by said receiver circuit, which is then used to charge said rechargeable battery of said receiving assembly; wherein said interior volume is configured to support said receiving assembly therein; a charging platform configured to rest on a flat surface and support said transmitting assembly therein; wherein said charging platform comprises a rear surface, at least one side, and a continuous planar top surface forming a chamber having an interior volume configured to store said transmitting assembly; wherein said rear surface is placed against said flat surface; wherein said planar top surface is configured to allow said wirelessly charging hair clipper to be placed thereagainst.
Burton teaches in wireless charging device, an inductive charging system (Fig. 2) comprising a receiving assembly (264) and a transmitting assembly (210). A power source (230) 
said receiving assembly comprises a rechargeable battery (264), at least one receiver coil (252), and a receiver circuit (250); wherein said alternating current flowing within said at least one transmitter coil induces a magnetic field that extends to said at least one receiver coil; said magnetic field generates a current within said at least one receiver coil whereby energy is transmitted between said at least one transmitter coil to said at least one receiver coil; said current flowing within said at least one receiver coil is converted into a direct current by said receiver circuit, which is then used to charge said rechargeable battery of said receiving assembly (Paras 0020, 0024, 0025);
wherein said interior volume (of the device as shown in Figure 1) is configured to support said receiving assembly (264) therein; a charging platform (see alternative embodiment to Figure 1, for details to the charging platform 110) configured to rest on a flat surface and support said transmitting assembly (210) therein; wherein said charging platform (refer to alternative embodiment to Figure 1, 110) comprises a rear surface (refer to alternative embodiment to Figure 1), at least one side (refer to alternative embodiment to Figure 1), and a continuous planar top surface (refer to alternative embodiment to Figure 1, Para 0016) forming a chamber having an interior volume configured to store said transmitting assembly (22, refer to alternative embodiment to Figure 1, 120 for details to the transmitting assembly); wherein said rear surface is placed against said flat surface; wherein said planar top surface is configured to allow said wirelessly charging hair clipper to be placed thereagainst (Fig. 2). 
It would have been obvious to one before the effective filing date of the invention to provide Mintz with an inductive charging system as taught by Burton to provide the convenience of not having to use a wired connection, which eliminates the need to fine a socket while also 

Regarding claim 1, Mintz as modified by Burton teaches the devices battery operated devices (140, Burton) are positioned near the base (110, Burton) so that the transmitter coil (120) couples to the devices (140), but does not explicitly teach the distance between said transmitter coil and receiver coil is minimized to increase energy transfer efficiency.

Bulai teaches for the most efficient transfer of energy the distance between the transmitter coil and the receiver coil should be minimized (Para 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to distance the transmitter and primary coils of Mintz as modified by Burton at a minimized distance as taught by Bulai for proper charging to provide the convenience of not having to use a wired connection, which eliminates the need to fine a socket while also providing the user with the ability to quickly remove from a charger unit the device that has been recharged (Para 0003, Burton).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of Burton et al. and Bulai et al., as applied to the above claims, and in further view of US Patent No. 3,648,370 to Cercone.
In re claim 2, modified Mintz teaches a clipper housing, but does not teach the proximal end further comprises at least one clipper guard that removably attaches to said proximal end to allow a user to cut a person’s hair to different lengths.
Cercone teaches a clipper having a clipper guard (22) that removably attaches to said proximal end to allow a user to be capable of cutting a person’s hair to different lengths. The guard of Cercone attaches to the base to prevent it from slipping off the device.
.

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Burton et al. and Bulai et al., as applied to the above claims, and in further view of US Patent No. 7,211,968 to Flowerdew et al. and US Patent Application Publication No. 20130026983 to Yamamoto et al.
In re claim 4, modified Mintz teaches said transmitting assembly at least one transmitter coil (220, Burton) and a transmitter circuit (Fig. 2, Burton), wherein said power source (230, Burton) transmits an alternating current to said at least one transmitter coil (250, Burton) by said transmitter circuit (210). 
Regarding claim 4, modified Mintz teaches a transmitting assembly, but does not teach the transmitting assembly includes an activation switch.
Flowerdew teaches in the art of wireless charging a transmitting assembly (302) having a power source (306) and an activation switch (Col. 8, lines 17-25).
It would have been obvious to one before the effective filing date at the time of invention to provide the transmitting assembly of modified Mintz with an activation switch as taught by Flowerdew to provide an indicator to the user of the status of the transmitting assembly (Col. 8, lines 17-25).

Regarding claim 4, Mintz teaches a wirelessly charging hair clipper system, but does not teach a universal serial bus port in which the USB port is configured to be electrically coupled to said power source and activation switch.

It would have been obvious to one before the effective filing date of the invention to providing the charging base of modified Mintz with a USB port, in addition, to the connecting plug, as taught by Yamamoto to provide various charging port options to the user for convenient charging. In other words, the user has the option to choose between connecting the induction charging system via a USB port or a traditional charging plug (and power outlet) based on preference. 

In re claim 5, modified Mintz teaches said transmitting assembly (220, Burton) further comprises a power cord (see alternative embodiment to Figure 1, 130, Burton) that communicates electrical power to the transmitting assembly through the activation switch.
In re claim 7, modified Mintz teaches wherein said activation switch includes an activation button (Col. 8, lines 17-25, Flowerdew).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mintz in view of Burton et al., Bulai et al., and Yamamoto et al.
In re claims 9 and 10, Mintz teaches a charging platform, but does not teach the charging platform includes a first indication to the user that said transmitting assembly is ready to transmit energy and wherein said housing includes a second indication that said receiving assembly is acceptably receiving said energy from said transmitting assembly and is appropriately recharging said rechargeable battery.
Burton teaches the charging platform has light indicator which serves to indicate the power status of the transmitting assembly and the receiving assembly having an indicator light to indicate the charging status (Col. 8, lines 17-25).

It would have been obvious to one before the effective filing date of the invention to provide the device of modified Mintz with a first and second indicator as taught by Burton or Bulai to provide the user with a visual notification to quickly notify the user as to whether the device is charging or experiencing a potential charging problem. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of US Patent Application Publication No. 20050017677 to Burton et al.
In re claim 11, Mintz teaches a wirelessly charging hair clipper, comprising: 
a clipper housing (104) having a proximal end and a distal end forming an interior volume (Fig. 4); 
said proximal end including a clipper head (114) that is driven by an electric motor (124) stored within said interior volume, wherein the clipper head is configured to cut hair (Para 0050); said distal end including a handle (Fig. 1) configured to be hand gripped by a user (Fig. 1); 
an inductive charging system (Para 0014).
Regarding claim 11, Mintz teaches the clipper can be charged via inductive charging, but does not teach a receiving assembly and a transmitting assembly.
Burton teaches in wireless charging device, an inductive charging system (Fig. 2) comprising a receiving assembly (264) and a transmitting assembly (210).
It would have been obvious to one before the effective filing date of the invention to provide Mintz with an inductive charging system as taught by Burton to provide the convenience .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20150246454 to Mintz in view of Burton et al., as applied to the above claims, and in further view of US Patent No. 3,648,370 to Cercone.
In re claim 12, modified Mintz teaches a clipper housing, but does not teach the proximal end further comprises at least one clipper guard that removably attaches to said proximal end to allow a user to cut a person’s hair to different lengths.
Cercone teaches a clipper having a clipper guard (22) that removably attaches to said proximal end to allow a user to be capable of cutting a person’s hair to different lengths. The guard of Cercone attaches to the base to prevent it from slipping off the device.
It would have been obvious to one before the effective filing date of the invention to provide the clipper housing of modified Mintz with guard as taught by Cercone to maintain clean shearing of individual hairs while also providing a guard that will maintain a proper position during cutting (Col. 1, lines 73-75 and Col. 3, lines 10-16, Cercone).

Claims 13-14 are rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Mintz in view of Burton et al. and Bulai et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20090096413 to Partovi et al.
In re claim 13, modified Mintz teaches at least one receiver and transmitter coil, but does not teach at least one receiver coil comprises a plurality of coils, and wherein said at least one transmitter coil comprises a plurality of transmitter coils and at least one receiver coil comprises a plurality of receiver coils of different sizes, and wherein said at least one transmitter coil comprises a plurality of transmitter coils of different sizes.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Mintz with a plurality of transmitter coils having different sizes and a plurality of receiving coils having different sizes as taught by Partovi to provide a portable charger that permits charging various devices with both high and low power/voltages requirements (Paras 0005, 0013). Such modification would permit the user to charge, for example, multiple hair clippers at one time and other electronic devices.


Allowable Subject Matter
Claim 15 is allowed. 
Ying (CN 2342947) teaches a wirelessly charging shaver having a housing with a proximal and distal end with an interior volume which has an electric motor, a rechargeable battery, a receiving coil, and a receiving circuit. The device of Ying has an inductive charging system which is configured to wirelessly charge by receiving power from a power source. Ying teaches a charging platform having a rear, side, top planar surface which forms a chamber with an interior volume to store the transmitting assembly. The transmitter and receiving coils permit wireless charging of the shaver. Ying also teaches a magnet in the charging stand and the shaver having an induction lamp. While the base is planar, it is a cradle which receives the shaver, and is therefore not continuous. Due to the limiting preamble of claim 15, Ying does not clearly teach or suggest the claimed invention. 
Tamura teaches a wirelessly charging shaver having a housing with a proximal and distal end with an interior volume which has an electric motor, a rechargeable battery, a receiving coil, and a receiving circuit. The device of Tamura has a charging platform having a 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724